 



JOINT DEVELOPMENT AND MANUFACTURING AGREEMENT

 

This Joint Development and Manufacturing Agreement (this “Agreement”), is
entered into as of June 20, 2017 (the “Effective Date”), by and between Bionik
Laboratories Corp., a Delaware corporation, with offices located at 483 Bay
Street, N105, Toronto, Ontario M5G 2C9, Canada (“Bionik,”) and Wistron Medical
Tech Holding Company, a Taiwan-based company, with offices located III 6f.,
No.158, Xingshan Rd., Neihu Dist., Taipei City 114, Taiwan, Republic or Chinn
(“Wistron”) (each, sometimes a “Party’’, and collectively, the “Parties”).

 

Recitals

 

WHEREAS, Bionik is engaged in the development, manufacturing, and sale or
physical rehabilitation technologies, prosthetics, and assistive robotic
products, including the ARKE (as defined below);

 

WHEREAS, Wistron is an ODM (Original Design Manufacturer) and service company
that focuses on providing lending OEMs in the global technology industry;

 

WHEREAS, the Parties wish to jointly design, redesign, engineer, and/or
manufacture low-priced lower-body assistive robotic consumer products for the
home market based off of certain Bionik products, technologies and/or
intellectual property, including the ARKE, and as set forth in this Agreement
(the “Joint Development Project”);

 

WHEREAS, each Party is willing to grant to the other rights to its Background
Intellectual Property on an as-needed basis during the Joint Development Project
to permit the other Party to conduct their activities under this Agreement in
accordance with the terms and conditions set forth herein; and

 

WHEREAS, as partial consideration for entering into this Agreement, Bionik shall
grant to Wistron exclusivity to manufacture the Joint Development Products in
accordance with terms to be determined in accordance with Section 2.5.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.       Definitions. For purposes of this Agreement, the following terms have
the following meanings:

 

“Affiliate” of a Person (as defined below) mean any person that directly or
indirectly controls, is controlled by or is under common control with such
specified person. For purposes of this definition “control” (including
“controlling,” “controlled by,” and “under common control with”) menus the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.

 

“ARKE” means the lower body exoskeleton owned, researched, developed and
trademarked by Bionik, commonly known as the ARKE.

 

“Background Intellectual Property” means Bionik Intellectual Property and
Wistron Intellectual Property.

 



1 

 

 

“Bionik Background Intellectual Property” means Intellectual Property owned or
controlled by or licensed to Bionik which is necessary to permit Wistron to
perform its obligations under this Agreement end (a) was made, invented,
developed, created, conceived, reduced to practice, or has a filing date before
the Effective Date and is not Developed Intellectual Property; or (b) was
acquired by Bionik during the Term of this Agreement, other than by joint
acquisition or ownership with Wistron. Bionik Background Intellectual Property
includes, with respect to each of the foregoing items, all rights in any patents
or patent applications, copyrights, trade secret rights, and other Intellectual
Property rights relating thereto. Bionik Background Intellectual Property
includes, but is not limited 10, the Bionik Background Intellectual Property
listed in Schedule as it may be amended by the Parties from time to time.

 

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in Ontario, Canada or Boston, Massachusetts or Taipei, Taiwan
are authorized or required by Law to be closed for business

 

“Commercially Reasonable Efforts” means the carrying out of a Party’s
obligations under this Agreement with the exercise of prudent scientific and
business judgment and a level of effort and resources consistent with such
judgment, efforts, and resources that the Party who bears the performance
obligation or a comparable third party in the medical device industry would
employ for products of similar strategic importance and commercial value that
result from its own research efforts. Commercially Reasonable Efforts includes:
(a) promptly assigning responsibility for development activities to specific
employees who are held accountable for progress and monitoring such progress on
an on-going basis; (b) selling and consistently seeking to achieve specific and
meaningful objectives and time lilies for carrying our such development
activities; and (c) consistently making and implementing decisions and
allocating resources designed to advance the progress of such objectives and
timelines.

 

“Competing Product” means any product, method, process, or other subject matter
that is derived from the Bionik Background Intellectual Property or Developed
Intellectual Property that has the same mechanism of action as a Joint
Development Product.

 

“Confidential Information” means any Information that is treated as confidential
by a Parry, or its Affiliates, whether in oral, written, electronic, or other
form or media, whether or not such lnformation is marked, designated, 01’
otherwise identified as “confidential,” and includes any lnformation that due to
the nature of its subject matter or circumstances surrounding its disclosure,
could reasonably be understood to be non-public, confidential, or proprietary,
including, without limitation: (a) the existence, terms and conditions of this
Agreement; (b) all Information concerning the Joint Development Project, the
Joint Development Product, end Developed lntellectual Property; (c) all
Information concerning past, present, and future business affairs including
finances, customer information, supplier information, products, services,
organizational structure and internal practices, forecasts, sales and other
financial results, records and budgets, and business, marketing, research,
development, sales and other commercial strategies; (d) all lnformation
concerning unpatented inventions, ideas, methods, discoveries, know-how, trade
secrets, unpublished patent applications, invention disclosures, invention slim
maries, and other confidential intellectual property; (e) all designs,
specifications, documentation, components, source code, object code, images,
icons, audiovisual components and objects, schematics, drawings, protocols,
processes, end other visual depictions, in whole or in part, of any of the
foregoing; and (f) all notes, analyses, compilations, reports, forecasts,
studies, samples, data, statistics, summaries, interpretations, and other
materials that contain, are based on, or otherwise reflect or arc derived from,
any of the foregoing in whole or in part.

 

Confidential Information does not include Information that: (w) was already
known by or ill the possession of the Receiving Party (as defined in Section
6.1) or its Affiliates without restriction on use or disclosure before the
receipt of such lnformation directly or indirectly from or on behalf of the
Disclosing Party; (x) was or is independently developed by the Receiving Party,
without reference to or use of any of the Disclosing Party’s Confidential
Information; (y) was or becomes generally known by the public other than as a
result of any breach of this Agreement, or other wrongful act, of the Receiving
Party or its Affiliates: or (z) was or becomes available to the Receiving Party,
or its Affiliates, or received by the Receiving Party from a third Party who was
not, at the time, under an obligation to the Disclosing Party or its Affiliates
or· any other Person to maintain the confidentiality of such lnformation.

 



2 

 

 

“Developed Intellectual Property” means all Intellectual Property covering
technology made, invented, developed, created, conceived, of reduced to practice
after the Effective Date and (a) as a result of work conducted pursuant to this
Agreement, or (b) by a Receiving Party derived from or based on the other
Party’s Confidential Information pursuant to the terms of this Agreement, in
each case, including the rights all rights in any patents or patent
applications, copyrights, trade secrets, and other Intellectual Property rights
relating thereto.

 

“Force Majeure” has the meaning set forth in Section 13 l.

 

“Information” means any and all ideas, concepts, data, know-how, discoveries,
improvements, methods, techniques, technologies, systems, specifications,
analyses, products, practices, processes, procedures, protocols, research,
rests, trials, assays, controls, prototypes, formulas, descriptions,
formulations, submissions, communications, skills, experience, knowledge, plans,
objectives, algorithms, reports, results, conclusions, and other information and
materials, irrespective of whether or not copyrightable or patentable and in any
form or medium (tangible, intangible, oral, written, electronic, observational,
or other) in which such Information may be communicated or subsist. Without
limiting the foregoing sentence, information includes any technological,
scientific, business, legal, patent, organizational, commercial, operational, or
financial materials or information.

 

“Intellectual Property” means all patentable and unpatentable inventions, works
of authorship or expression, including computer programs, data collections and
databases, and trade secrets, and other Information.

 

“Joint Development Product” means any product jointly developed by the Parties
in connection with the Joint Development Project.

 

“Joint Development Product” means the joint design, redesign, engineer, and
manufacture or low-priced (i.e., a target manufacturing price (F.O. B.) of
US$15,OOO or less per product, excluding Amortized NRE Amounts) lower-body
assistive robotic consumer products for the home market focused on the aging
population, based on certain Bionik Background Intellectual Property, as
determined and agreed upon by the Parties from time to time.

 

“Joint Development Project Plan” means the essential elements or the Joint
Development Project as determined from time to time by the Parties and
memorialized in writing, including details concerning the scope or work for each
Party, protocols, specifications, schedule of activities, timeline, and
milestones, budget, payment and funding obligations and other Joint Development
Project requirements.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law or any federal, state, local, or foreign government or political subdivision
thereof or any arbitrator, court, or tribunal of competent jurisdiction,

 

“Losses” means all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, lines, costs, or expenses
of whatever kind, including reasonable attorneys” fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.

 

“Participant Invention” has the meaning set forth in Section 2.4(b)(i).

 

“Participating Individual” has the meaning set forth in Section 2A(b),

 



3 

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability entity, governmental authority, unincorporated organization, trust,
association, or other entity.

 

“Regulatory Approval” means any and all approvals (including any applicable
supplements, amendments, pre- and post-approvals, governmental price and
reimbursement approvals and approvals of applications for regulatory
exclusivity), licenses, registrations, or authorizations of any Regulatory
Authority necessary for any development, manufacture, or commercialization of
the Joint Development Product.

 

“Regulatory Authority” means any governmental regulatory authority, agency, or
entity involved in granting Regulatory Approval of, or otherwise regulating any
aspect of the conduct, development, manufacture, market approval, sale,
distribution, packaging, or use of the Joint Development Product.

 

“Representative” means a Party’s and its Affiliates’ employees, officers,
directors, consultants, and legal, technical, and business advisors.

 

“Term” has the meaning set forth in Section 12.1.

 

“Territory” means those countries identified in Section 2.5(c).

 

“Wistron Background Intellectual Property” means Intellectual Property owned or
controlled by Wistron which is necessary to permit Bionik to perform its
obligations under this Agreement and (a) was made, invented, developed, created,
conceived, reduced to practice, or have a filing date before the Effective Date
and is not Developed Intellectual Property; or (b) were acquired by Wistron
during the Term of this Agreement, other than by joint acquisition or ownership
with Bionik. Wistron Background Intellectual Property includes, with respect to
each of the foregoing items, all rights in any patents or patent applications,
copyrights, trade secret rights, and other lntellectual Property rights relating
thereto. Wistron Background Intellectual Property includes, but is not limited
to, Wistron Background Intellectual Property listed in Schedule 2 as it may be
amended by the Parties from time to time.

 

2.       Joint Development Project.

 

2.1       Joint Development Project Activities. The Parties have entered into
this Agreement to jointly and collaboratively research and develop one or mare
Joint Development Products as set forth in this Agreement and as may be agreed
to from time to time in writing by the Parties.

 

(a)       The Parties shall work together to develop one or more Joint
Development Products in accordance with a Joint Development Project Plan.

 

(b)       Each Party shall use Commercially Reasonable Efforts to:

 

(i)       perform its responsibilities in accordance with this Agreement and the
Joint Development Project Plan and perform all Joint Development Project Plan
requirements, including by meeting all Joint Development Project Plan timelines
and find milestones; and

 

(ii)       cooperate with and provide reasonable support to the other Party in
connection with the other Party’s performance of its obligations under this
Agreement including the Joint Development Project Plan

 

2.2       [Intentionally Omitted].

 



4 

 

 

2.3       Project Development. In accordance with the provisions and objectives
of this Agreement and each Joint Development Project Plan, each Party will use
its own employees, engineers and personnel at their own sole cost find expense.
It is expected that Bionik will provide the Bionik Background Intellectual
Property and assistance with planning each Joint Development Project Plan, and
Wistron will develop, design and engineer the Joint Development Products with
direction and input of Bionik in accordance with the Joint Development Project
Plan. Wistron will be reimbursed for all of its cost and expenses hereunder
through either (a) an increase in the cost of goods and minimum unit shipment to
Bionik (Amortized NRE Amount), to be agreed to by the Parties as part of each
Joint Development Project Plan, or (b) the prepayment of any or all such costs
and expenses of Wistron, or (c) a combination thereof; in any case such costs
and expenses to be mutually agreed upon in writing by the Parties as part of the
determination of the Joint Development Project Plan.

 

2.4       Conduct of the Joint Development Project.

 

(a)       Each Party shall be responsible for the deployment and oversight of
its own employees and personnel in connection with such Parties duties and
obligations under this Agreement, with the precise deployment and allocation of’
responsibilities of each Parties’ employees and personnel to be determined by
each Party in its sole discretion. Each Party shall further dedicate to the
Joint Development Project appropriate time and involvement by its management,
including regular participation in various meetings concerning the Joint
Development Project.

 

(b)       Each Representative of a Party who is not an employee of a Party that
works on the Joint Development Project, attends any meeting concerning the Joint
Development Project, or is given access to any of the other Party’s Confidential
Information (a “Participating Individual”), shall be bound by a written
agreement requiring such Participating Individual to:

 

(i)       follow that Party’s policies and procedures for reporting any
inventions, discoveries, or other Intellectual Property or Information invented,
conceived, developed, derived, discovered, generated, identified, or otherwise
made by the Participating Individual in the course of his employment or
retention by the Party and/or that arises from access to Confidential
Information of either Party that relates to the Joint Development Project (each
a “Participant Invention”);

 

(ii)       assign to Bionik all of his right, title, and interest in and to the
Participant Inventions, including all Intellectual Property rights relating
thereto;

 

(iii)       cooperate in the preparation, filing, prosecution, maintenance,
defense, and enforcement of any patent or other rights in any Participant
Invention;

 

(iv)       perform all acts and sign, execute, acknowledge, and deliver any and
all papers, documents, and instruments required to fulfill the obligations and
purposes of that agreement; and

 

(v)       be bound by obligations of confidentiality and non-use no less
restrictive than those set out in this Agreement.

 

(c)       A11 day-to-day decisions concerning matters and functions allocated or
delegated to a Party pursuant to the Joint Development Project Plan, unless
expressly reserved in this Agreement for determination or approval by the other
Party, shall be deemed to be within the decision-making authority of that Party;
provided that all such decisions shall be consistent with the Joint Development
Project, the scope of the allocation or delegation to that Party under the Joint
Development Project Plan, and the terms and conditions of this Agreement.

 

2.5       Manufacturing and Distribution.

 

(a)       Following the successful completion of the development and engineering
of a Joint Development Product in accordance with a Joint Development Project
Plan, Wistron shall be the sole manufacturer of such Joint Development Product,
on terms and conditions customary for agreements of that kind to be agreed to in
writing in good faith by the Parties.

 



5 

 

 

(b)       Wistron and Bionik shall jointly determine whether or not to enter
into an agreement pursuant to which Wistron would assist Bionik with reducing
Bionik’s overall manufacturing costs for some or all of Bionik’s products, on
terms and conditions customary for agreements of that kind to be agreed to in
writing in good faith by the Parties

 

(c)       The Parties shall in good faith negotiate and enter into a Sales and
Distribution Agreement, pursuant to which Wistron shall have rights to
distribute select Bionik products in Greater China, Japan, and Southeast Asia,
with the first of such products to be the first Joint Development Product under
this Agreement.

 

2.6       Information Exchange.

 

(a)       During the Term, each Party shall provide to the other Party
reasonable access to its Representatives, facilities, books, and records, and
such other Information that the Disclosing Party believes to be necessary or
useful (i) to support the other Party’s efforts to conduct its Joint Development
Project Plan activities or (ii) for the other Party to exercise its rights or
meet its obligations under this Agreement, and any other Information that the
other Party reasonably requests for any of the purposes set forth in this
Section 2.6(a). These required disclosures include all disclosures required by
Section 5.1(a) and any design, development, manufacturing, clinical,
pre-clinical, or non-clinical, testing, financial, marketing, sales, quality,
and regulatory approval and compliance Information described in the preceding
sentence.

 

(b)       Each Party may use Information relating to the Joint Development
Project, including all clinical, pre-clinical, and non-clinical tests, studies,
data, and reports conducted as part of or concerning the Joint Development
Project, for all purposes permitted by this Agreement.

 

(c)       Neither Party is required to provide to the other Party, or any other
Person, any Information that is not required or useful for the other Party to
perform its obligations or exercise its rights under this Agreement.

 

(d)       Neither Party may use the other Party’s Information for any purpose
other than solely to exercise its rights under this Agreement or perform its
obligations under the Joint Development Project Plan in compliance with all
applicable Laws. Neither Party may sell, transfer, disclose, or otherwise
provide access to the Disclosing Party’s Information without the prior express
written consent of the Disclosing Party. Notwithstanding the foregoing or any
other provision of this Agreement, the Receiving Party may allow access, on a
need-to-know basis, to the Disclosing Party’s Information by the Receiving
Party’s Representatives pursuant to this Section 2.6(d), provided that the
Representatives are made aware of and agree in writing to be bound by the
restrictions on the Information’s use set forth in this Agreement.

 

(e)       On expiration or termination of this Agreement, at the Disclosing
Party’s written request, the recipient and its Representatives shall promptly
return to the Disclosing Party all copies, whether in written, electronic or
other form or media, of the Disclosing Party’s Information, or destroy all such
copies and certify in writing to the Disclosing Party that such Information has
been destroyed. In addition, the recipient shall also destroy all copies of any
notes, analyses, compilations, reports, forecasts, studies, samples, data,
statistics, summaries, interpretations and other materials created by the
recipient or its Representatives and certify in writing to the Disclosing Party
that such copies have been destroyed.

 

(f)       All right, title, and interest in and to any Information a Disclosing
Party provides to the Receiving Party, including any replication, copy,
derivative, or progeny thereof, including all Intellectual Property rights
relating to any of the foregoing, shall be, and remain, vested in the Disclosing
Party.

 



6 

 

 

2.7       Regulatory Affairs.

 

(a)       Wistron shall, if required and at Bionik’s expense, be responsible to
address all regulatory matters that may arise under the Joint Development
Project within the Territory, including communicating with any Regulatory
Authority in the Territory concerning the Joint Development Product, and Wistron
shall maintaining control over the manufacturing facilities and equipment to the
extent required by the Regulatory Authority.

 

(b)       Wistron shall, to the extent required by the Regulatory Authority in
the Territory, file any application for Regulatory Approval in the name of
Bionik where applicable. Before making any submission to any Regulatory
Authority pursuant to this Agreement, Wistron shall consult with Bionik in
preparing and mutually agreeing on the content and scope of such Regulatory
Approval submission.

 

(c)       Where applicable, Bionik shall own and hold all licenses,
authorizations, and approvals issued by any Regulatory Authority relating to the
Joint Development Project or Joint Development Product;

 

(d)       Wistron may reference and use, file, or incorporate by reference any
Regulatory Approval and all data and other Information included or referenced or
filed in support of such Regulatory Approvals to support regulatory submissions
that Wistron is permitted to make under this Agreement for the Joint Development
Product.

 

3.       [Intentionally Omitted].

 

4.       Background Intellectual Property Cross-License.

 

4.1       License to Bionik. Subject to the terms and conditions of this
Agreement, Wistron, on behalf of itself and its Affiliates, hereby grants to
Bionik during the Term a fully paid up, non-exclusive, royalty-free,
non-transferrable and non-sublicensable license under the Wistron Background
Intellectual Property to: (i) develop the Joint Development Product for
commercialization and use; and (ii) use the Joint Development Product as
reasonably necessary for Bionik to perform its obligations under this Agreement;
provided that Wistron Background Intellectual Property will he licensed to
Bionik solely to the Joint Developed Products manufactured or supplied by
Wistron.

 

4.2       License to Wistron. Subject to the terms and conditions of this
Agreement, Bionik, on behalf of itself and its Affiliates, hereby grants to
Wistron during the Term a fully paid up, non-exclusive, royalty-free,
non-transferable and non-sublicensable license under the Bionik Background
Intellectual Property to: (i) develop the Joint Development Product for
commercialization and use; and (ii) manufacture and use the Joint Development
Product as reasonably neccssary for Wistron to perform its obligations under
this Agreement.

 

4.3       No Further Rights. Notwithstanding any other provision in this
Agreement, under no circumstances shall a Party to this Agreement, as a result
of this Agreement, have any right under or to the Background Intellectual
Property of the other Party except for the limited activities and purposes
permitted by the licenses set forth in Section 4.1 and Section 4.2.

 



7 

 

 

5.       Developed Intellectual Property.

 

5.1       Invention Disclosure and Record-Keeping.

 

(a)       Each Party shall disclose to the other Party all Developed
Intellectual Property, including copies of all invention disclosures and other
similar documents created in the normal course or its business that disclose any
conception or reduction to practice of any Intellectual Property constituting
Developed Intellectual Property.

 

(b)       Each Party shall maintain contemporaneous, complete, and accurate
written records of its Representatives’ activities concerning Developed
Intellectual Property that provide proof of the conception date and reduction to
practice date of any Developed Intellectual Property for which the Party’s
Representative claims inventorship status.

 

5.2      Ownership of Developed Intellectual Property.

 

(a) Regardless of inventorship, as between the Parties, Bionik shall own all
right, title, fand interest in and to Developed Intellectual Property after
Bionik’s completion of all reimbursement obligation pursuant to Section 2.3.

 

(b) Subject to Bionik’s reimbursement obligation pursuant to Section 2.3, Bionik
will have the right, subject to this Agreement (including but not limited to
Section 2.5(a)) and applicable Law, to make (through Wistron or Wistron
Affiliates), have made (through Wistron or Wistron Affiliates), use, offer to
sell, sell, and import Developed Intellectual Property and freely exercise,
transfer, assign, license, encumber, and enforce all of its rights in the
Developed Intellectual Property without the consent, joinder, or participation
of Wistron. Wistron hereby unconditionally and irrevocably waives any right it
may have under applicable I.aw as a joint owner of the Developed Intellectual
Property to require such consent, joinder, participation.

 

(c) Except as otherwise expressly provided in this Agreement, under no
circumstances shall a Party, as a result of this Agreement, obtain any ownership
interest or other right, title, or Interest in or to any other intellectual
Property or Confidential Information of the other Party, whether by implication,
estoppel, or otherwise, including any items controlled or developed by the other
Party, or delivered by the other Party, at any time pursuant to this Agreement.

 

5.3      Developed Intellectual Property Licenses.

 

(a) Subject to the terms and conditions of this Agreement, Bionik, on behalf of
itself and its Affiliates, hereby grants to Wistron during the Term a fully paid
up, non-exclusive, royalty-free, non-transferable license under the Developed
Intellectual Property to: (i) develop the Joint Development Product for
commercialization and use; and (ii) manufacture and use the Joint Development
Product as reasonably necessary for Wistron to perform its development
obligations under this Agreement.

 

(b) Notwithstanding any other provision in this Agreement, no Party shall have
any right to make, use, offer for sale, sell, or import any product that would
infringe any claim of any Developed Intellectual Property patent solely owned by
the other Party other than for the limited activities and purposes permitted by
this Section 5.3.

 

6.       Confidentiality.

 

6.1       Confidentiality Obligations. Each Party (the “Receiving Party”)
acknowledges that in connection with this Agreement it will gain access to
Confidential Information of the other Party (the “Disclosing Party”). As a
condition to being provided with Confidential Information, the Receiving Party
shall, during the Term and for five (5) years thereafter:

 



8 

 

 

(a)       not use the Disclosing Party’s Confidential Information other than as
necessary to exercise its rights and perform its obligations under this
Agreement; and

 

(b)       maintain the Disclosing Party’s Confidential Information in strict
confidence and, subject to Section 6.2, not disclose the Disclosing Party’s
Confidential Information without the Disclosing Party’s prior written consent,
provided, however, the Receiving Party may disclose the Confidential Information
to its Representatives who:

 

(i)       have a need to know the Confidential Information for purposes of the
Receiving Parry’s performance, or exercise of its rights concerning the
Confidential Information, under this Agreement;

 

(ii)       have been apprised of this restriction; and

 

(iii)       are themselves bound by written nondisclosure agreements at least as
restrictive as those set forth in Section 6.1, provided further that the
Receiving Party shall be responsible for ensuring its Representatives’
compliance with, and shall be liable for any breach by its Representatives of
Section 6.1.

 

The Receiving Party shall use reasonable care, at least as protective as the
efforts it uses for its own confidential information, to safeguard the
Disclosing Party’s Confidential Information from use or disclosure other than as
permitted hereby.

 

6.2       Exceptions. If the Receiving Party becomes legally compelled to
disclose any Confidential Information, including, but not limited to, pursuant
to state and federal securities laws of the United States, the Receiving Party
shall:

 

(a)       provide prompt written notice to the Disclosing Party so that the
Disclosing Party may seek a protective or other appropriate remedy or waive its
rights under Section 6; and

 

(b)       disclose only the portion of Confidential Information that it is
legally required to furnish.

 

If a protective order or other remedy is not obtained, or the Disclosing Party
waives compliance under Section 6, the Receiving Parry shall, at the Disclosing
Party’s expense, use reasonable efforts to obtain assurance that confidential
treatment will be afforded the Confidential Information.

 

7.       Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that:

 

(a)       it is duly organized, validly existing, and in good standing as aI
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction or incorporation, organization, or chartering:

 

(b)       (i) it has the full right, power, and authority to enter into this
Agreement and to perform its obligations hereunder, and (ii) the execution of
this Agreement by a Representative whose signature is set forth at the end
hereof has been duly authorized by all necessary corporate action of the Party;

 



9 

 

 

(c)       when executed and delivered by the Party, this Agreement shall
constitute the legal, valid, and binding obligation of that Party, enforceable
against that Party in accordance with its terms:

 

(d)       it is the legal and beneficial owner of the entire right, title, and
interest in and to its Background Intellectual Property;

 

(e)       it has, and throughout the Term, will retain the unconditional and
irrevocable right, power, and authority to grant the rights hereunder to its
Background Intellectual Property pursuant to the terms of this Agreement;

 

(f)       it has not granted and will not grant any licenses or other contingent
or non-contingent right, title, or interest under or relating to the Background
Intellectual Property, or will not be under any obligation, that does or will
conflict with or otherwise affect this Agreement, including any Party’s
representations, warranties, or obligations or rights or licenses hereunder;

 

(g)       it is under no obligation to any third Party that would interfere with
its representations, warranties, or obligations under this Agreement, and

 

(h)       there neither are nor at any time during the Term will be any
encumbrances, liens, or security interests involving its Background Intellectual
Property that would prevent the Parties from fulfilling its obligations under
this Agreement.

 

8.       Wistron Representations. Wistron represents and warrants to Bionik that
Wistron possesses all requisite skill, know-how and technical expertise to
perform its obligations under this Agreement and to render advice in the field
of the Joint Development Project(s).

 

9.       Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT, EACH PARTY DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER
EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, SAFETY,
ABSENCE OF ERRORS. ACCURACY, COMPLETENESS OF RESULTS, THE PROSPECTS OR
LIKELIHOOD OF’ SUCCESS (FINANCIAL, REGULATORY, OR OTHERWISE) OF THE JOINT
DEVELOPMENT PROJECTOR THE JOINT DEVELOPMENT PRODUCT.

 

10.       Indemnification.

 

10.1       Each Parry hereto (the “Indemnitor”) shall fully defend, indemnify
and hold harmless the other Party and its subsidiaries. affiliates, officers,
directors, employees and agents (collectively, “Party Indemnitees”) from and
against any and all allegations. claims, actions, judgments, settlements,
damages, losses, liabilities, costs and expenses (including attorneys’ and
experts’ fees and expenses) directly or indirectly arising out of or in
connection with (i) any breach or alleged breach by the Indemnitor of its
obligations, representations, warranties or warranties under this Agreement,
(ii) infringement or any alleged infringement of any patents, trade secrets,
trademarks, copyrights or other intellectual properties of a third party by
Party Indemnitees in relation to or in connection with Indemnitor’s intellectual
properties incorporated in the Joint Development Products, and (iii) any other
actions by third parties against Party Indemnitees arising out of or related to
this Agreement.

 



10 

 

 

10.2       Each Party Indemnitee (each hereinafter referred to as an
“Indemnitee”), upon receipt or notice of any claim, complaint, suit, proceeding
or cause of action in respect of which the Indemnitee intends to claim,
indemnification in accordance with this Agreement, shall promptly give written
notice of such claim, or the commencement of such action, or threat thereof to
the Indemnitor (referred to for the purposes of this Section as the
“Indemnifying Party”); provided, however, that the failure to provide such
notice shall not relieve the Indemnifying Party of any of its obligations
hereunder except to the extent the Indemnifying Party is materially prejudiced
by such failure. The Indemnifying Party shall be entitled at its own expense to
participate in the defense of such claim or action, or, if it shall elect, to
assume control of such defense, in which event such defense will be conducted by
counsel chosen by such Indemnifying Party, which counsel may be any counsel
reasonably satisfactory to the Indemnitee against whom such claim is asserted,
and the Indemnitee shall bear all fees and expenses of any additional counsel
retained by it. Notwithstanding the immediately preceding sentence, if the named
parties in such action (including impleaded parties) include the Indemnitee and
the lndemnifying Party, and the lndemnitee shall have been advised by counsel
that there may be a conflict between the positions of the Indemnifying Party and
the Indemnitee in conducting the defense of such action or that there are legal
defenses available to such Indemnitee different from or in addition to those
available to the Indemnifying Party, then counsel for the Indemnitee shall be
entitled, if the Indemnitee so elects, to conduct the defense to the extent
reasonably determined by such counsel to be necessary to protect the interests
of the Indemnitee, at the expense of the Indemnifying Party, if it is determined
by agreement of the Indemnifying Party and the Indemnitee or by al court of
competent jurisdiction that the Indemnitee is entitled to indemnification
hereunder. If the Indemnifying Party shall elect not to assume the defense or
such claim or action, then such Indemnifying Party shall reimburse such
Indemnitee for the reasonable fees and expenses of any counsel retained by it,
and shall be hound by the results obtained by the Indemnitee in respect of such
claim or action if it is determined by agreement or the Indemnifying Party and
the Indemnitee or by a court of competent jurisdiction that the Indemnitee is
entitled to indemnification hereunder for such action; provided, however, that
no such claim or action will be settled without the written consent of the
Indemnifying Party, which consent will not be unreasonably withheld, conditioned
or delayed.

 

11.       [Intentionally Omitted].

 

 

 

12.       Term and Termination

 

12.1       Term. This Agreement shall be deemed to have commenced on the
Effective Date and, unless terminated earlier in accordance with Section 12.2 or
Section 12.3, shall remain in force until the completion of the Joint
Development Project ("Term").

 

12.2       Termination for Convenience.

 

(a) Notwithstanding any other provision of this Agreement to the contrary, at
any time after the one (I) year anniversary of the Effective Date, either Party
may terminate this Agreement in its sole discretion, for any or no reason, by
providing thirty (30) Business Days prior written notice to the other Party.

 

(b) If, at any time, any Party fails to achieve a milestone identified in the
Joint Development Project Plan, the Parties may mutually terminate the Agreement
or agree, in writing, to an amendment of the Joint Development Project Plan
extending the due date of the required milestone performance.

 

12.3       Termination for Cause.

 

(a) Either Party may terminate this Agreement if the other Party materially
breaches this Agreement and (if such breach is curable) fails to cure such
breach within ten (10) Business Days of being notified in writing to do so;
provided, however, such ten (10) Business Day period may be extended at the
non-breaching Party's sole discretion where the breaching Party provides to the
non-breaching Party a plan to cure such breach within five (5) Business Days of
the breach and cure notice. Notwithstanding the foregoing, if such breach is not
curable, the non-breaching Party may immediately terminate this Agreement.

 



11 

 

 

(b) Either Party may terminate this Agreement if the other Party (i) becomes
insolvent or admits its inability to pay its debts generally as they become due;
(ii) becomes subject, voluntarily or involuntarily, to any proceeding under any
domestic or foreign bankruptcy or insolvency law, which is not fully stayed
within thirty (30) Business Days or is not dismissed or vacated within thirty
(30) Business Days after filing; (iii) is dissolved or liquidated or takes any
corporate action for such purpose; (iv) makes a general assignment for the
benefit of creditors; or (v) has a receiver, trustee, custodian, or similar
agent appointed by order of any court of competent jurisdiction to take charge
of or sell any material portion of its property or business.

 

12.4       Effect of Termination.

 

(a) Expiration or termination of this Agreement shall not relieve the Parties of
any obligations accruing prior to the effective date of expiration or
termination. Any expiration or termination of this Agreement shall not preclude
either Party from pursuing all rights and remedies it may have hereunder at Law
or in equity with respect to any breach of this Agreement nor prejudice either
Party's right to obtain performance of any obligation. On any expiration or
termination of this Agreement, each Party shall immediately cease all activities
concerning the Joint Development Project.

 

(b) On expiration or termination of this Agreement all licenses to Background
Intellectual Property and Developed Intellectual Property granted under this
Agreement shall automatically terminate as of the effective date of such
expiration or termination.

 

12.5      Survival. The rights and obligations of the Parties set forth in this
Section 12.5 and Section 1 (Definitions), Section 2.1(c) (Joint Development
Project), Section 5 (Developed Intellectual Property), Section 6
(Confidentiality), Section 10 (Indemnification), and Section 13 (Miscellaneous),
and any right, obligation, or required performance of the Parties in this
Agreement which, by its express terms or nature and context is intended to
survive termination or expiration of this Agreement, shall survive any such
termination or expiration.

 

13.       Miscellaneous.

 

13.1       Force Majeure. Neither Party shall be liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for any failure or delay in fulfilling or performing any term of this Agreement,
when and to the extent such failure or delay is caused by:

 

(a) acts of God;

 

(b) flood, fire, or explosion;

 

(c) war, terrorism, invasion, riot, or other civil unrest;

 

(d) embargoes or blockades in effect on or after the date of this Agreement;

 

(e) national or regional emergency;

 

(f) strikes, labor stoppages or slowdowns, or other industrial disturbances;

 

(g) any passage of law or governmental order, rule, regulation, or direction, or
any action taken by a governmental or public authority, including imposing an
embargo, export or import restriction, quota, or other restriction or
prohibition; or

 



12 

 

 

(h) national or regional shortage of adequate power or telecommunications or
transportation facilities.

 

(each of the foregoing, a "Force Majeure"), in each case, provided that (i) such
event is outside the reasonable control of the affected Party; (ii) the affected
Party provides prompt notice to the other Party, stating the period of time the
occurrence is expected to continue; and (iii) the affected Party uses diligent
efforts to end the failure or delay and minimize the effects of such Force
Majeure event. A Party may terminate this Agreement if a Force Majeure event
affecting the other Party continues substantially uninterrupted for a period of
sixty (60) Business Days or more. Unless the Party terminates this Agreement
pursuant to the preceding sentence, all timelines in the Joint Development
Project Plan shall automatically be extended for a period up to the duration of
the Force Majeure event.

 

13.2       Further Assurances. Each Party shall, upon the reasonable request of
the other Party, promptly execute such documents and perform such acts as may be
necessary to give full effect to the terms of this Agreement.

 

13.3       Independent Contractors. The relationship between the Parties is that
of Independent contractors. Nothing contained in this Agreement shall be
construed as creating any agency, partnership, joint venture, or other form of
joint enterprise, employment, or fiduciary relationship between the Parties, and
neither Party shall have authority to contract for or bind the other Party in
any manner whatsoever

 

13.4       No Public Statements or Use of Trademarks. Except as otherwise
required by Law, including but not limited to filing requirements pursuant to
the Securities Exchange Act of 1934, neither Party shall issue or release any
announcement, statement, press release, or other publicity or marketing
materials relating to this Agreement, or, unless expressly permitted under this
Agreement, otherwise use the other Parry’s trademarks, service marks, trade
names, logos, domain names, or other indicia of source, association, or
sponsorship, in each case, without the prior written consent of the other Party.
which shall not be unreasonably withheld. conditioned or delayed.

 

13.5       Notices. All notices, requests, consents, claims, demands, waivers,
and other communications hereunder shall be in writing and shall be deemed to
have been given in accordance with this Section:

 

If to Bionik:

483 Bay Street, N105

Toronto, Ontario M5G 2C9

Facsimile: [____]

Email: pb@bioniklabs.com

Attention: Peter Bloch

 

With a copy to:

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, New York 11556

Attn: Stephen E. Fox, Esq.

 

If to Wistron:

21F, No.88, Hsin Tai Wu Rd., Xizhi Dist.

New Taipei City 22181, Taiwan (R.O.C.)

Facsimile: +866-6612-1425

Email: brian_chong@wistron.com

Attention: Brian Chong

 

With a copy to:

21F, No.88, Hsin Tai Wu Rd., Xizhi Dist.

New Taipei City 22181, Taiwan (R.O.C.)

Facsimile: +866-6612-1425

Email: gem_hsieh@wistron.com

Attention: Gem Hsieh

 

 



13 

 

 

Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested): (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.

 

13.6       Interpretation. For purposes or this Agreement, (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections and Schedules refer to the Sections of and Schedules attached
to, this Agreement; (y) to an agreement, instrument, or other document means
such agreement, instrument, or other document as amended, supplemented, and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the Party, drafting an
instrument or causing any instrument to be drafted. Any Schedules referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

13.7       Privileged Communications. It is expected that, in furtherance of
this Agreement, the Parties will, from time to time, disclose to one another
privileged communications with counsel, including opinions, memoranda, letters,
and other written, electronic, and verbal communications. Such disclosures arc
made with the understanding that they shall remain confidential and that they
are made in connection with the shared community of legal interests existing
between the Parties, including the community of legal interests in avoiding
infringement of any valid, enforceable third Party patents and in obtaining
patent protection for Developed Intellectual Property.

 

13.8       Headings. The headings in this Agreement arc for reference only and
shall not affect the interpretation of this Agreement.

 

13.9       Entire Agreement. This Agreement, together with all Schedules and any
other documents incorporated herein by reference, including the Mutual
Non-Disclosure Agreement entered into by and between the Parties constitutes the
sole and entire agreement of the Parties to this Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.

 

13.10       Assignment. Neither Party shall assign or otherwise transfer any of
its rights, or delegate or otherwise transfer any of its obligations or
performance, under this Agreement, in each case whether voluntarily,
involuntarily, by operation of law or otherwise, without the other Party’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. For purposes of the preceding sentence, and without limiting its
generality, any merger, consolidation, or reorganization involving a Party
(regardless of whether that Patty is a surviving or disappearing entity) shall
be deemed to be a transfer of rights, obligations, or performance under this
Agreement for which the other Party’s prior written consent is required. No
delegation or other transfer will relieve the other party of any of its
obligations or performance under this Agreement. Any purported assignment.
delegation, or transfer in violation of this Section 13.10 is void. This
Agreement is binding upon and inures to the benefit of the Parties hereto and
their respective permitted successors and assigns.

 



14 

 

 

13.11       No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit, or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

13.12       Amendment; Modification; Waiver. This Agreement may only be amended,
modified. or supplemented by an agreement in writing signed by each Party
hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the waiving
Party. Except as otherwise set forth in this Agreement, no failure to exercise,
or delay in exercising, any rights, remedy, power, or privilege arising from
this Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power, or privilege.

 

13.13       Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal, or unenforceable, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

13.14       Governing Law; Submission to Jurisdiction.

 

(a)       This Agreement and all related documents, and all matters arising out
of or relating to this Agreement, are governed by, and construed in accordance
with, the laws of the State of New York, United States of America, without
regard to the conflict of laws provisions thereof to the extent such principles
or rules would require or permit the application of the laws or any jurisdiction
other than those of the State of New York.

 

(b)       Any dispute hereunder shall be instituted exclusively in the federal
courts of the United States or the courts of the State of New York in each case
located in the city of New York and County of New York, and each Party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action, or proceeding. Service of process, summons, notice, or other
document by mail to such Party’s address set forth herein shall be effective
service of process for any suit, action, or other proceeding brought in any such
court.

 

13.15       Waiver of Jury Trial. Each Party irrevocably and unconditionally
waives any right it may have to a trial by jury for any court proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby for
which a Party may bring such a court proceeding.

 

13.16       Equitable Relief. In any claim for equitable relief, each Party
acknowledges that a breach by the other Party of this Agreement may cause the
non-breaching Party irreparable harm, for which an award of damages would not be
adequate compensation and, in the event of such a breach or threatened breach,
the non-breaching Party shall be entitled to seek equitable relief including in
the form of a restraining order, orders for preliminary or permanent injunction,
specific performance, and any other relief that may be available from any court,
and the Parties hereby waive any requirement for the securing or posting of any
bond or the showing of actual monetary damages in connection with such relief.
These remedies shall not be deemed to be exclusive but shall be in addition to
all other remedies available under this Agreement at law or in equity, subject
to any express exclusions or limitations in this Agreement to the contrary.

 



15 

 

 

13.17       Attorneys’ Fees. In any dispute hereunder, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees and court costs from
the non-prevailing Party.

 

13.18       Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all or which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission (to which a PDF
copy is attached) shall be deemed to have the same legal effect as delivery of
an original signed copy or this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

16 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.

 



  BIONIK LABORATORIES CORP.               By:  /s/ Peter
Bloch                                     Name:  Peter
Bloch                                    
Title:    CEO                                                            WISTRON
MEDICAL TECH HOLDING COMPANY               By:  /s/ Gem
Hsich                                        Name:  Gem
Hsich                                        Title:    Chief of
MBDC                             

 

17 

 

 

SCHEDULE 1

 

BIONIK BACKGROUND INTELLECTUAL PROPERTY

 

 

Patents and other intellectual property described from time to time in Bionik’s
public filings with the U.S. Securities and Exchange Commission, including with
respect to the ARKE and inMotion products.

 

18 

 

 

SCHEDULE 2

 

WISTRON BACKGROUND INTELLECTUAL PROPERTY

 

19 

 

 

SCHEDULE 2.7

 

TERRITORY

 

 

Nations of continental Asia, including Greater China, Japan and Southeast Asia.

 



20 

 

